DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 1-6, 8, and 20 recite the term “unitary block”. The term is being interpreted according to the definition stated by Paragraph 45 of the specification. Paragraph 45 states that “the unitary drive block 200 is a single piece, not a plurality of pieces fixed together by fixing members, e.g., screws, nuts, bolts, etc.” Thus, the term unitary is interpreted as a single piece which does not require adjustable or removable fixing members to remain as one whole. 
Claim 19 recites the term “or”. The term or is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the many options sufficiently satisfies the entire portion of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10 and 11 recite the limitation “when the quick release tensioner assembly is mounted to the drive block assembly”. However, the term “quick release tension assembly” is a part of the preamble, while the drive block assembly is introduced as a part comprising the quick release tensioner assembly. Further, claim 10 states “a swing arm configured to mount a drive block assembly via a pivot”. This infers that the quick release tensioner assembly, which the swing arm is comprising part of, is always mounted to a drive block assembly via a pivot. However, the original limitation “when the quick release tensioner assembly is mounted to the drive block assembly” infers that this is not always the case. Thus, the limitation is confusing and should be clarified. For purposes of examination, the limitation “when the quick release tensioner assembly is mounted to the drive block assembly” shall simply be ignored and the parts of the claims that this limitation is modifying shall be judged based on their own merits. Claims 12-20 are rejected based on their dependency on claim 10.
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sadowski (US 20140263252 A1).
	Regarding claim 1, Sadowski teaches a welding torch (Figure 8) comprising:
	a torch body (welding gun 20a);
	and a unitary block (handle portion 71) disposed in the torch body (Figure 8; welding gun 20), the unitary block comprising:
	Handle portion 71 is a part of the welding gun 20.
	an inlet channel (Figure 8 Paragraph 42; connection between guide hose 16 and handle portion 70);
	Since the guide hose supplies electrode wire and shielding gas to the handle portion, there must be a channel between the two. This connection can be seen in Figure 8.
	an outlet channel (Figure 8 Paragraph 42; connection between handle portion 70 and gooseneck 22),
	Since the electrode wire and shielding gas passes through the handle portion to the barrel 22, there must be a channel between the two. This connection can be seen in Figure 8.
	the inlet and outlet channel configured to receive a weld filler material (Paragraph 42; electrode wire 40);
	and a gas channel (Figure 8; Paragraph 44) fluidly connected to the inlet channel (Paragraph 42; connection to guide hose 16) and the outlet channel (Paragraph 44; connection to barrel 22).

	Regarding claim 2, Sadowski teaches the torch of claim 1, further comprising
	a drive roller disposed at the unitary block (Figure 8; one of the two drive rollers 74).
	It would be logical for the drive rollers to be attached to the unitary block. Otherwise, when the torch is moved, the drive rollers would move.

	Regarding claim 3, Sadowski teaches the torch of claim 2, further comprising
	a tension roller disposed at the unitary block (Figure 8; the other of the two drive rollers 74).
It would be logical for the drive rollers to be attached to the unitary block. Otherwise, when the torch is moved, the drive rollers would move.


Claims 10-11 and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Belfiore (US 20050016976 A1).
	Regarding claim 10, Belfiore teaches a quick release tensioner assembly for a welding torch (Figure 1) comprising:
	a swing arm (lever arm 30) configured to mount to a drive block assembly (support member 12) via a pivot (Figure 1 Paragraph 41; pin 92);
	a lever (compression cylinder 110) disposed between the swing arm (lever arm 30) and block assembly (Figure 1; support member 12) when the quick release tensioner assembly is mounted to the drive block assembly;
See 112b rejection above for “quick release assembly is mounted to the drive block assembly”.	
A portion of lower portion 142 of cylinder post 134, which are both parts of cylinder 110, is always between lever arm 30 and support member 12. This is similar to Figure 5A of the application with 
	a fastener (cylinder post 134) disposed through the swing arm (Paragraph 42; lever arm 30) and lever (Figure 2 and 3 Paragraph 44; compression cylinder 110),
	the fastener (cylinder post 134) configured to engage the drive block (Paragraph 49) when the quick release assembly is mounted to the drive block;
	See 112b rejection above for “quick release assembly is mounted to the drive block assembly”.
	Paragraph 49 teaches that when at least one spring is compressed, part of the cylinder is urged downward toward the ledge of the lever arm which moves the two rollers to move together and provides the necessary force to engage the pinch roller, one of which is attached to support member 12 (Paragraph 37). Paragraph 44 teaches the cylinder post is used to hold the cylinder parts together and engages the pinch roller.
	and a resilient member (spring 200) disposed between the fastener (cylinder post 134) and swing arm (lever arm 30).
	Spring 200 is wrapped around cylinder post 134 and is disposed between the post 134 and lever arm 30, especially when the post is in the release position 122.

	Regarding claim 11, Belfiore teaches the assembly of claim 10, wherein
	the resilient member (spring 200 or at least one spring) is configured to apply a biasing force to the swing arm (lever arm 30) that biases the swing arm towards the drive block assembly (Paragraph 49; support member 12) when the quick release assembly is mounted to the drive block assembly.
	See 112b rejection above for “quick release assembly is mounted to the drive block assembly”.
Paragraph 49 teaches that when at least one spring is compressed, part of the cylinder is urged downward toward the ledge of the lever arm which moves the two rollers to move together and 

	Regarding claim 16, Belfiore teaches the assembly of claim 10, further comprising
	a tension roller (pinch roller 14) disposed on the swing arm (Paragraph 38; attached to lever arm 30).
	
	Regarding claim 17, Belfiore teaches the assembly of claim 16, wherein
	the drive block assembly (support member 12) comprises a drive roller (Paragraph 38; pinch roller 16),
	and wherein the tension roller (pinch roller 14) is biased towards the drive roller (pinch roller 16) via the swing arm (Paragraph 49; lever arm 30).

	Regarding claim 18, Belfiore teaches the assembly of claim 17, wherein
	the drive roller (pinch roller 16) and the tension roller (pinch roller 14) are configured to receive a weld filler material (Paragraph 39; pinch rollers 14 and 16 work in connection to drive wire 42).
	The wire is further specified as welding wire in Paragraph 39.

	Regarding claim 19, Belfiore teaches the assembly of claim 10, wherein
	the resilient member (spring 200) is a wave spring, coil spring, leaf spring, torsion spring, compression spring (Paragraph 17; compression springs), or extension spring.
	Please see claim interpretation for “or” above.
	

	the drive block assembly (support member 12) is a unitary block.
	Please see claim interpretation above for “unitary block”. 
Paragraph 41 teaches that the pivot mount 84, of which pivot pin 92 is attached to, of the lever arm 30 is attached to support member 12 through welding. Paragraph 43 teaches that cylinder mount 130, which allows cylinder 110 to pivot is also attached to support member 12 through welding. Because two pieces which are welded together are not fixed together by adjustable or removable fixing members, support member 12 would be considered a unitary block.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey (US 20130334190 A1), in view of Sadowski (US 20140263252 A1).
Regarding claim 1, Garvey teaches a welding torch (Figures 2-4) comprising:
a torch body (housing 60);
and a unitary block (body 112) disposed in the torch body (housing 60), the unitary block comprising:
an inlet channel (inlet wire guide 106);
an outlet channel (Figure 3; channel connected to barrel mount 72 from wire drive assembly 56), the inlet and outlet channel configured to receive a weld filler material (Paragraph 37 for inlet; Paragraph 41 for outlet; wire 44);
Garvey fails to teach:
a gas channel fluidly connected to the inlet channel and the outlet channel.
Sadowski teaches a welding gun including a handle portion, wherein:
	a gas channel (Figure 8 Paragraph 44; channel where gas 28 travels around the motor 72) fluidly connected to the inlet channel (connection to guide hose 16) and the outlet channel (connection to barrel 22).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Garvey to incorporate the teachings of Sadowski and add a gas channel fluidly connected to the inlet channel and outlet channel and positioning the motor within the flow path of the shielding gas. This would be done to cool the motor, which heats as it operates to move the wire through the welding gun, during the welding operation (Paragraph 44).
 	
	Regarding claim 2, Garvey as modified teaches the torch of claim 1, further comprising
	a drive roller (driver feed roll 108 and Figure 10) disposed at the unitary block (Paragraph 53; illustrated driver feed roll 108 may be press fit into the body 112 from above).
	
	Regarding claim 3, Garvey as modified teaches the torch of claim 2, further comprising
	a tension roller (idle feed roll 110 and Figure 10) disposed at the unitary block (Figures 11-12; Paragraph 58).
	Please see 112b rejection above on this claim.


	Regarding claim 4, Garvey as modified teaches the torch of claim 3, further comprising
	a swing arm (arm 206) pivotally connected to the unitary block (arm 206 to pivot relative to the body 112 and is connected by spring 236),
	The torch 18 also may include an arm 206 coupled to the idler feed roll 110 and configured to pivot relative to the body 112 when urged by the lever 118 (Paragraph 58).
the tension roller operatively coupled to the swing arm (Paragraph 58; arm 206 coupled to the idler feed roll 110).
	
	Regarding claim 8, Garvey as modified teaches the torch of claim 1, wherein
	torch body (housing 60) further comprises a cable attachment portion (curved guide structure 70), the cable attachment portion is angled with respect to the unitary block (Figures 5 and 6 Paragraph 45; by an angle of approximately 2-5 degrees).
	As can be seen in Figure 2, the curved guide structure 70 is contained within torch body 60.
	
	
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey (US 20130334190 A1), in view of Sadowski (US 20140263252 A1), and in further view of Belfiore (US 20050016976 A1).
	Regarding claim 5, Garvey as modified teaches the torch of claim 4, further comprising:
	a release lever (lever 118) movably coupled to the unitary block (Paragraph 58; configured to pivot about level joint of body 112).

	a tension screw coupled to the swing arm and the release lever,
	Belfiore teaches a gripping device using a set of pinch rollers for feeding wire during welding operations, comprising:
	a tension screw (cylinder post 134) coupled to the swing arm (Paragraph 42; lever arm 30 has a cylinder post slot 132) and a release lever (Figures 2-3; cylinder 110; cylinder post 134 attached to the rest of cylinder 110),
	the release lever (cylinder 110) movably coupled to the unitary block (Paragraph 43; lower portion 142 of cylinder post 134 is coupled to support member 12).
	Lower portion 142 of cylinder post 134 is still part of the cylinder 110.
	Paragraph 49 teaches that when at least one spring is compressed, part of the cylinder is urged downward toward the ledge of the lever arm which moves the two rollers to move together and provides the necessary force to engage the pinch roller. Paragraph 44 teaches the cylinder post is used to hold the cylinder parts together and engages the pinch roller.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Garvey to incorporate the teachings of Belfiore and substituted the release mechanism taught by Garvey (including the arm, spring mechanism, and lever) with the mechanism taught by Belfiore (shown in Figure 1 of Belfiore), wherein the tension screw is coupled to the swing arm and said tension screw controls the biasing force of the rollers on the wire. While the two prior arts teach differing release structures, both structures function to have the two rollers together as to allow them to drive the wire in the desired direction (Belfiore Paragraph 49 and Garvey Paragraph 59). Both structures are also capable of releasing one of the rollers from the other as to allow switching or threading the wire (Belfiore Paragraph 50 and Garvey Paragraph 39). One of ordinary skill in the art would capable of performing this substitution with predictable results.


	Regarding claim 6, Garvey as modified teaches the torch of claim 5.
	Belfiore further teaches:
	a resilient member (spring 200) disposed between the tension screw (cylinder post 134) and swing arm (Figures 1-3; arm 30),
	Spring 200 is wrapped around cylinder post 134 and is disposed between the post and lever arm 30, especially when the post is in the release position 122 (Figures 1-3).
	the resilient member (spring 200) configured to apply a biasing force on the swing arm (arm 200) to bias the swing arm (arm 30) towards the unitary block (Paragraph 49; when spring is compressed, cylinder is urged downward which biases the swing arm 30 and roller 14 toward fixed roller 16 which exists on frame 12). 
	
	Regarding claim 7, Garvey as modified teaches the torch of claim 6, wherein:
	the drive roller (drive feed roll 108) and the tension roller (idle feed roll 110) are configured to pull the weld filler material (welding wire 44) through the inlet channel (Paragraph 33; pull the welding wire 44 through welding wire feed region).
	Since the wire in the welding wire feed region comes from the inlet channel, the two rollers would also pull the wire through the inlet channel as well.
Belfiore further teaches:
	the swing arm (arm 30) is configured to apply a force through the tension roller (Paragraph 49 roller 14) to the weld filler material (wire 42) and the drive roller (roller 16),
	

9 is rejected under 35 U.S.C. 103 as being unpatentable over Garvey (US 20130334190 A1), in view of Sadowski (US 20140263252 A1), and in further view of Anderson (US 20120211479 A1).
	Regarding claim 9, Garvey as modified teaches the torch of claim 8.
	Garvey fails to teach 
the cable attachment portion comprises a ball and socket style joint configured to receive a cable.
Anderson teaches a welding wire conduit (Abstract) related to wire feeders for welding guns (Paragraph 2), wherein
a cable attachment portion (welding wire conduit 50) comprises a ball and socket style joint (Figure 6 Paragraph 34; cylindrical segments 52) configured to receive a cable (Figure 6; capable of receiving other cables with cylindrical segments 52).
Typical welding wire conduits have a number of issues including causing the welding wire to become deformed and generating shavings which plug up the liner of the welding wire conduit (Paragraph 36).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Garvey to incorporate the teachings of Anderson and used the welding wire conduit comprising ball and socket style joint taught by Anderson as the curved guide structure of Garvey. This would be done as the wire conduit reduces sliding friction (Paragraph 33) and the ball and socket design (Paragraph 34) provides for the movement of contaminants to collection sites that do not interfere with the linear motion of the welding wire (Paragraph 36). Due to its ball and socket nature, the wire conduit is also capable of being bent which would allow it to maintain the curved guide structure’s current purpose of minimizing wear (Garvey Paragraph 37).


s 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey (US 20130334190 A1), in view of Sadowski (US 20140263252 A1) and Belfiore (US 20050016976 A1), in further view of Kensrue (US 4954690 A).
Regarding claim 12, Belfiore teaches the assembly of claim 11, wherein 
Belfiore fails to teach
the fastener is configured to translate relative to the drive block assembly.
Kensrue teaches a welding gun, wherein
the fastener (Figure 4; pin 60) is configured to translate relative to the drive block assembly (Figure 1 Column 4 Lines 18-23; cut away section 50; drive roller 54 is attached to cut away section 50 and so the pin is moved toward or away from drive roller 54).
Pin 60 in Kensure is a spring based adjusting screw which is used to control the pressure applied to wire 4 (Column 4 Lines 18-23)
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Belfiore to incorporate the teachings of Kensrue and substitute the rotational cylinder 152 and the top portion of cylinder post 134 (as can be seen in Figure 4 of Belfiore) with the pin 60 as taught by Kensrue. In this substitution, pin 60 would thread into of the lower portion 142 of the original cylinder post 134. Under these obvious modifications, the pin take over the role of the rotational cylinder by modifying the force applied to the pinch rollers and wire. One of ordinary skill in the art would be capable of performing these modifications with predicable results. 
	Under this modification, the pin is now interpreted for purposes of examination as the fastener. The combination of the pin and remaining lower portion 142 of the original cylinder, which would still be capable of being moved between drive position 116 and release position 122, would be interpreted as the lever.
	

	moving the fastener (pin 60 of Kensrue acting as rotational cylinder 152) adjusts an amount of biasing force applied by the resilient member (spring 200 or at least one spring) to the swing arm (Paragraph 49).
	
	Regarding claim 14, Belfiore as modified teaches the assembly of claim 12, wherein
	the lever (pin 60 of Kensrue and lower portion 142 of cylinder post 134) is configured to overcome the biasing force applied by the resilient member (spring 200 or at least one spring) in response to the lever being pressed towards the block assembly (Figure 1 Paragraph 50; release position 122).
	Moving pin 60 of Kensrue and lower portion 142 of cylinder post 134 to release position 122 completely disengages the cylinder 110 and thus overrides any biasing force applied by the spring. During this process, cylinder 110 is rotated toward the block assembly 52 (Figure 1).

	Regarding claim 15, Belfiore as modified teaches the assembly of claim 14, wherein
	the swing arm (arm 30) is configured to swing away from the drive block assembly (support member 12) about the pivot (pivot pin 92) in response to the lever being pressed towards the block assembly (release position 122).
	While not directly stated, when cylinder 110 is in released position 122 (Figure 1) it would be obvious to allow swing arm to swing away from support member 12 about pivot 92. This is because the entire point of cylinder 110 is to cause the arm to pivot the other direction when it is engaged. Thus, when it is not engaged, the arm should be capable of pivoting the other direction (away from the support member 12) at least slightly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.J.W./Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761